Citation Nr: 1146593	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  97-30 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for disability from the Epstein-Barr virus infection, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had honorable active service from December 1965 to November 1968.  A Department of Veterans Affairs (VA) administrative decision in April 1990 determined that a subsequent period of active service from December 1968 to August 1974 was under dishonorable conditions and may not be considered as a basis for award of VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1997 rating decision by the VA Regional Office (RO) in St. Louis, Missouri.

In March 1997 the Veteran testified at a hearing before a hearing officer at the RO.  In June 1998 he testified at a hearing before the undersigned Veterans Law Judge in Washington, DC.  Transcripts of both hearings are of record.

When the case was most recently before the Board in May 2007, the Board denied the Veteran's the claim for service connection for disability from Epstein-Barr virus infection.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2008 the Court issued an order granting a joint motion of the parties and remanding the case to the Board for actions in compliance with the joint motion.


FINDING OF FACT

Epstein-Barr virus infection was not present in service and is not etiologically related to service, to include exposure to herbicides in service. 






CONCLUSION OF LAW

The Veteran does not have a disability resulting from Epstein-Barr virus infection that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a disability resulting from Epstein-Barr virus infection.  The Board will initially discuss certain preliminary matters, and will then address the pertinent law and regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The rating decision on appeal was issued several years prior to enactment of the VCAA.  However, the Appeals Management Center (AMC) sent the Veteran letters in August 2004 and December 2005 advising him of the elements required to establish entitlement to service connection and of the respective duties of VA and the claimant in obtaining evidence.  In addition, the Veteran was provided notice with respect to the disability-rating and effective-date elements of the claim in January 2007.  Although the Veteran was not provided complete notice until long after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds that the Veteran has been afforded adequate assistance in regard to the claim herein decided.  The Veteran's service treatment records (STRs) are on file, as are treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records.  In addition, the Veteran has been afforded an appropriate VA examination and the Board has submitted the record for review by a medical expert recommended by the Veterans Health Administration (VHA).  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The most recent joint motion of the parties in July 2010, as incorporated in the Court's Order, expressed no issues regarding the duties to notify and assist.  The Board is confident that if any additional VCAA defects existed in its April 2009 decision, such defects would have been brought to the Court's attention in the interest of judicial economy.

In sum, the Board is satisfied that that any procedural errors in the originating agency's development and consideration of the claim were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  The last date on which the veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active service, certain diseases enumerated in 38 C.F.R. §  3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Epstein-Barr virus is not one of the diseases listed in 38 C.F.R. § 3.309(e), to include recent amendments effective from August 31, 2010.

The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).

Notwithstanding the presumption, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Review of STRs shows the Veteran was treated in February 1967 for complaints of sore throat, chest pain, dizziness and a sensation of blood rushing to his head; the impression was upper respiratory infection.  In March 1968 he was treated for complaints of nausea and cramping, stuffy nose, headaches and diarrhea; the impression was viral syndrome.  STRs also record various complaints of gonorrhea, ear pain, tooth problems, skin problems on the back and feet, and injuries to the shoulder and knee.  The only abnormality noted on the Veteran's discharge physical examination in November 1968 was a herpes zoster scar on the left posterior chest.  

The Veteran served in Vietnam from February 1968 to November 1968.  Exposure to Agent Orange is accordingly presumed.  EBV infection is not a disease for which presumptive service connection may be granted under 38 C.F.R. § 3.309(e); however, the Board will consider whether the evidence establishes that EBV is etiologically related to Agent Orange exposure.  Combee, 34 F.3d 1039, 1042.

The earliest documentation of EBV is an October 1996 VA laboratory report in which a sample of the Veteran's blood was subjected to seven different evaluations.  The clinical impression was "suggestive of an Epstein-Barr virus infection at some undetermined time in the past."  A November VA neurology clinic note states tests were positive for the EBV antibody, and a November 1996 note from VA physician Dr. DT states, "discussed lab evidence previous ebstein [sic]-barr infection. Boarderline [sic] low thyroid function studies."  Another November 1996 endorsement by Dr. DT states, "Yearly lab showed (+) Epstein-Barr virus in past - probably during military."  

The Veteran testified before the RO hearing officer in March 1997 that he contracted EBV during military service but did not know what it was until it was identified by Dr. DT, who also told the Veteran that the EBV was a lifelong condition.

The Veteran testified before the Board in June 1998 that he currently had active EBV, and that the disorder was related to the herpes infection that had been documented in service.

The results of VA laboratory testing in March 1999 were interpreted as suggestive of an EBV infection at some undetermined time in the past.  An April 1999 VA endorsement by Dr. DT characterized the recent laboratory test as being still positive for EBV, which was causative for chronic fatigue.  

The Veteran had a VA medical examination in September 1999 in which the examiner, Dr. TD, noted the Veteran was evaluated for EBV in 1996; it was noted at the time the Veteran had a previous infection of EBV.  The Veteran reported current fatigue and recurrent night sweats; he denied any known history of mononucleosis and denied previous treatment for either mononucleosis or EBV.  The Veteran did not recall the specific date of onset of symptoms.  Dr. TD noted the only clinical manifestation of illness was fatigue.  Physical examination revealed no lymphadenopathy, and the posterior oropharynx was without any exudates or erythema.  Dr. TD reviewed the claims file, including the serology results and the comments by Dr. DT, and stated there was no evidence of any current or active infection in the serology reports; the examiner also stated Dr. DT's note stating the Veteran had EBV "most probably during military service" was not substantiated.  Finally, Dr. TD stated it was not possible to determine when the infection was contracted; serology could only determine whether there was an infection in the past and whether there is a current active infection. 

An April 2000 VA treatment note by Dr. DT disputes the finding by VA compensation and pension (C&P) physicians that EBV had resolved.  Specifically, since the March 1999 laboratory analysis showed positive viral titer of 1:1280 (with normal being <1:40), and since titer usually decreases if resolved, Dr. DT stated there was no evidence the condition had actually resolved.  Dr. DT also cited the Veteran's chronic fatigue as suggestive the EBV had not resolved.  

The Veteran was referred to the VA oncology clinic by Dr. DT in October 2002 due to perceived persistently abnormal laboratory differentials.  Serology results were noted in detail.  The interpretation was suggestive of EBV at some undetermined time in the past; the physician also noted the etiology for chronic fatigue and night sweats was not clear.

The Veteran had a VA examination in December 2002 in which he complained of fatigue, headache, visual disturbances, asthenia, stiffness of the shoulders, service-connected PTSD, and his immune system "shutting down."  The Veteran stated his fatigue, headache and asthenia began to develop about a year after his Vietnam service.  The examiner, Dr. DK, reviewed the claims files and noted the Veteran's objective and subjective history in detail.  Dr. DK performed a physical examination of the Veteran and noted observations in detail.  Dr. DK's diagnosis was no evidence of EBV infection and only a rather vague history that includes a history of EBV infection; Dr. DK stated an opinion that EBV infection did not relate to the Veteran's present health picture and was not service-connected.  Dr. DK also stated an opinion that the Veteran's main complaints of fatigue and asthenia were primarily neuropsychiatric in origin and certainly related to his PTSD and depressive symptoms.  In summary, Dr. DK opined the Veteran's past questionable EBV infection was not related to his current problems.

Serology samples taken in December 2002 in support of the VA examination above showed that the test for EBV vasoconstrictor assay (VCA) immunoglobulin M (IgM) antibodies (AB) was negative, but the test for EBV VCA immunoglobulin G (IgG) AB was positive.  The test for Epstein-Barr nuclear antigen (EBNA) was also positive.  An endorsement by the attending physician in January 2003 noted history of chronic fatigue and laboratory evidence of prior EBV infection.

The Veteran was referred to a VA infectious disease specialist in May 2003 to follow up complaints of generalized pain and weakness.  The physician, Dr. HBB, noted both EBV IgG and EBNA would remain positive lifelong once infected.  Dr. HBB stated he would order EBV deoxyribonucleic acid (DNA) and polymerase chain reaction (PCR) testing to clarify and convince the Veteran that EBV was probably not the cause of his symptoms.  

In June 2003 Dr. HBB noted EBV DNA PCR was positive, indicating current activity that may have been contributing to some of the Veteran's current symptoms.  A subsequent note by Dr. HBB in September 2003 states he advised the Veteran that he had EBV infection that might be causing some of his fatigue, but at this point it had done no organ damage.  He also advised the Veteran there is no treatment for this infection.  

However, in a November 2003 treatment note Dr. HBB stated he advised the Veteran it is unlikely his symptoms come from previous EBV infection.  In December 2003 Dr. HBB advised the Veteran that the most recent lab results showed his EBV was not currently active but would remain in the body for the rest of his life and may become active when the immune system becomes weak.  At the moment there was no concern about this issue. 

An October 2004 VA treatment note by Dr. PV states the Veteran was currently in the appeals process to get service connection for Agent Orange exposure and EBV.  Dr. PV obligingly entered an impression of EBV with some chronic fatigue symptoms and history of Agent Orange exposure, and stated an intention to refer the Veteran to the rheumatology clinic.

The Veteran was referred to the VA rheumatology clinic in December 2004 for history and evaluation of EBV infection, Agent Orange exposure and chronic fatigue symptoms.  The clinical impression was normal labs, fatigue probably due to disordered sleep, mild fibromyalgia syndrome and depression.

In December 2004 Dr. DK, the VA physician who had examined the Veteran in December 2002, reviewed the file to include VA and non-VA treatment records that had not been available for review in December 2002.  After de novo review, including the new information, Dr. DK stated an opinion that it was not possible to determine when the EBV antibodies developed and when the EBV infection actually occurred.  Dr. DK also stated an opinion that the Veteran did not currently have any illness that would result in a disability relating to EBV infection.  Dr. DK further stated that Agent Orange exposure was not related in any way to EBV virus antibodies.  Dr. DK consulted with an in-house infectious disease specialist at the same VA medical center, who concurred that these conclusions were correct.  Accordingly, Dr. DK stated an opinion that it is not likely the Veteran's EBV infection, creating the antibodies which were discovered in 1996, is related to military service.

In February 2011 the file was reviewed by Dr. ERP, a VA physician recommended to the Board by VHA as an infectious disease specialist.  Dr. ERP stated it is less likely than not that the Veteran's claimed EBV is a consequence of exposure to Agent Orange, as there is no evidence in medical literature that EBV is related to, caused by or aggravated by exposure to Agent Orange.

Dr. ERP issued an addendum in July 2011 as clarification in regard to whether the Veteran's EBV was etiologically related to any incident in service other than Agent Orange exposure.  Dr. ERP stated it is less likely than not that the Veteran acquired EBV as a consequence of exposure to any agent or infectious disease during his period of honorable service.  Dr. ERP stated as rationale that there is no medical evidence in the four volumes of claims files, including STRs, that the Veteran was exposed to or contracted any infection that would lead to, predispose or cause EBV infection. 

The Board has carefully reviewed the medical evidence to determine whether the Veteran has had a disability caused by active EBV infection at any time during the pendency of the claim; see McClain v. Nicholson, 21 Vet. App. 21 Vet. App. 319, 321 (2007).  In this regard the medical evidence is inconsistent.  Dr. DT asserted clinical evidence showed active EBV infection at times when VA examiners Drs. TD and DK asserted the contrary.  Dr. HBB, an immunologist, apparently considered the Veteran to have an active infection in June-September 2003 but he specifically found no active infection in November-December 2003.  Based on the conflicting medical opinion the Board finds that the evidence is in equipoise regarding whether the Veteran has had an active EBV infection at any time during the period of this claim.

The Board accordingly turns its attention to the question of whether EBV infection was incurred or aggravated in military service, to include as consequent to Agent Orange exposure.  

The great weight of medical opinion states it is impossible at this point to ascertain exactly when the Veteran may have acquired the EBV infection, but three succinct but contrary opinions are of record in regard to whether it was specifically acquired during military service.  

The November 1996 treatment note by Dr. DT states EBV was acquired "probably during military."  Contrary opinions are the December 2004 opinion of VA examiner Dr. DK, who stated it is not likely the Veteran's EBV infection is related to military service, and the opinion of VHA reviewer Dr. ERP that the Veteran did not contract EBV infection due to Agent Orange exposure or any other incident of honorable active service.

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
 
The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, for the reasons expressed below the Board finds the opinion of Drs. DK and ERP to be the more competent and probative regarding the question of whether the Veteran acquired EBV infection during military service.

Drs. DT and DK both had ample opportunity to examine the Veteran prior to arriving at their opinions, Dr. DT because he was the Veteran's primary care physician and Dr. DK because he performed a physical examination.  However, the Board notes that the November 1996 treatment note by Dr. DT is intended, on its face, to be a clinical impression rather than a definitive opinion of nexus.  The December 2004 report by Dr. DK, on the other hand, was prepared in specific response to the Board's request for a medical opinion regarding the etiology of the claimed disorder.  The Board accordingly accords greater probative value to the opinion of Dr. DK than to that of Dr. DT.

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In this case, Drs. DK and ERP reviewed the Veteran's claims file, whereas Dr. DT did not demonstrably have access to the entire claims file although he did consider the Veteran's clinical VA treatment records.  The Board acknowledges that access to the claims file, in and of itself, does not always make one medical opinion more probative than another; see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, given that the issue on appeal is whether the Veteran had the claimed disease in service, the Board finds that greater probative value must be assigned to the opinion of the two physicians who demonstrably reviewed the Veteran's STRs.

Finally, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In this regard Dr. DT provided no rationale whatsoever for his opinion, whereas Drs. DK and ERP both did so.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered lay evidence offered by the Veteran.  

Lay evidence includes an October 2004 treatment note from HRD, PhD, stating that Dr. HRD was currently treating the Veteran for his service-connected PTSD.  The letter asserts the Veteran had been diagnosed as having mononucleosis, which is a clinical syndrome caused by EBV and is associated with chronic fatigue, anxiety and stress.  The letter asserts EBV has been associated with Agent Orange exposure, and that veterans diagnosed as suffering from Gulf War Syndrome have high levels of EBV.

The Board considers the letter from Dr. HRD to be lay evidence because a psychologist, while competent to opine regarding mental disorders, is not competent to opine regarding the etiology of a medical complaint.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a medical professional is not competent to opine as to matters outside his scope of expertise).  Although Dr. HRD asserted the Veteran had been diagnosed with mononucleosis, and also asserted that EBV is associated with Agent Orange and with Gulf War Syndrome, there is no competent medical evidence whatsoever corroborating or validating any of those assertions.

The file also contains lay statements from three of the Veteran's pastors stating the Veteran is a fine person who deserves a sympathetic review of his claim.  None of these letters professes to provide an opinion regarding a relationship between the claimed EBV and military service; they are accordingly not probative of the issue on appeal.

The Veteran has variously asserted opinions that his EBV infection is manifested by chronic fatigue and was acquired due to Agent Orange exposure and to herpes virus exposure.  A layperson is competent to testify in regard to the onset and continuity of symptomatology, including fatigue.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, given that the most competent and probative medical opinion of record does not support the Veteran's theories of in-service incurrence, none of the three conditions apply.

The Board also notes at this point that the Veteran reported to a VA examiner that his symptoms began the year after he returned from Vietnam.  The Veteran returned from Vietnam in November 1968, and he is barred from receiving benefits for the period of service from December 1968 to August 1974 because his discharge was determined to be under dishonorable conditions.  Accordingly, to the extent that the Veteran has credibly reported the onset of symptoms, his symptoms did not begin during a period of service on which an award of benefits can be based.

Accordingly, based on the medical and lay evidence of record, the Board finds that the criteria for service connection for EBV infection are not met, and the claim must be denied.


ORDER

Service connection for disability from the Epstein-Barr virus infection is denied.



____________________________________________
Shane A.  Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


